—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered March 13, 1998, which, to the extent appealed from, denied defendants’ motion seeking, inter alia, the imposition of sanctions and attorneys’ fees based on the allegedly frivolous conduct of plaintiffs counsel and to disqualify plaintiffs counsel from the case, unanimously affirmed, with costs.
The IAS Court did not improvidently exercise its discretion by denying defendants’ request for sanctions and attorneys’ fees, since there was a basis in the record for the plaintiffs initial motion seeking disqualification of defendants’ counsel, and since the record did not indicate that plaintiffs counsel knew or should have known that the allegations underlying his disqualification motion were false (see, Golden v Barker, 223 AD2d 769, 770). Accordingly, the court also properly declined defendants’ request to remove plaintiffs counsel from the case. Concur — Rosenberger, J. P., Wallach, Rubin and Saxe, JJ.